            Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 1 of 14


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


OFF-WHITE LLC,
                                                         20-cv-9772 (RA)
Plaintiff

v.                                                      PRELIMINARY
                                                     INJUNCTION ORDER
ALWAYN,      ANIMETEE,      BAILIANYI,
BESTSHOESFINE, BOYS & MEN, CHARM
LUXURY,                  CHOICEBOTH,
CHOICEGOODFINE,           FANEWANTS,
FINESHOESLI,   HOT33,    ILOVETRADE,
KICKOFF    SHIRTS,    LADY     STORY,
LIMELIGHT, LINASTYLE, LIVA GIRL,
LOVE   VIP    FASHION,    LUXE&LURE,
MAINSHOW, MASTERNICE, MEN JERSEP,
MINX, NICESUMMERS, ONEWEL, PALA,
PANBIN63,         PINK          LADY,
ROBINLANCASTERS,            SAMFINE2,
SHOSOUVENIR,            SHOWTIMENY,
SIMPLECLOTHESV, SUMMERFORSALES,
TAGRE, TIKTOKI1, UPCUBE CO., VOGEW,
VSGIRLSS, WEARWINDS and WINTERFIND,

Defendants
  Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 2 of 14

                                 GLOSSARY

Term                     Definition
Plaintiff or Off-White   Off-White LLC
Defendants               alwayn, Animetee, Bailianyi, bestshoesfine, Boys &
                         Men, Charm Luxury, choiceboth, choicegoodfine,
                         Fanewants, fineshoesli, HOT33, ilovetrade, Kickoff
                         Shirts, Lady Story, Limelight, linastyle, Liva Girl, Love
                         Vip Fashion, Luxe&lure, Mainshow, Masternice, Men
                         Jersep, Minx, nicesummers, Onewel, PALA, panbin63,
                         Pink Lady, RobinLancasters, samfine2, shosouvenir,
                         showtimeny, Simpleclothesv, summerforsales, Tagre,
                         Tiktoki1, UpCube Co., Vogew, VSGIRLSS, wearwinds
                         and winterfind
Wanelo                   Wanelo.co, a San Francisco, California-based online
                         marketplace and e-commerce platform website and
                         mobile application owned by Wanelo, Inc., a Delaware
                         corporation, that allows manufacturers and other third-
                         party merchants, like Defendants, to advertise, distribute,
                         offer for sale and/or sell their retail products, which, upon
                         information and belief, originate from China, among
                         other locations, directly to consumers worldwide and
                         specifically to consumers residing in the U.S., including
                         in New York
Epstein Drangel          Epstein Drangel LLP, counsel for Plaintiff
New York Address         244 Madison Ave, Suite 411, New York, NY 10016
Complaint                Plaintiff’s Complaint filed on November 20, 2020
Application              Plaintiff’s Ex Parte Application for: 1) a temporary
                         restraining order; 2) an order restraining Merchant
                         Storefronts (as defined infra) and Defendants’ Assets (as
                         defined infra) with the Financial Institutions (as defined
                         infra); 3) an order to show cause why a preliminary
                         injunction should not issue; 4) an order authorizing
                         bifurcated and alternative service and 5) an order
                         authorizing expedited discovery filed on November 20,
                         2020
Abloh Dec.               Declaration of Virgil Abloh in Support of Plaintiff’s
                         Application
Drangel Dec.             Declaration of Jason M. Drangel in Support of Plaintiff’s
                         Application
Off-White Products       A young, successful luxury fashion label founded by
                         American creative designer Virgil Abloh, specializing in
                         season to season men's and women's lifestyle and high-
                         end streetwear, as well as shoes, accessories, jewelry, and
                         other ready-made goods
Off-White                U.S. Trademark Registration Nos.: 5,119,602 for “OFF
Registrations            WHITE” for a variety of goods in Class 25 with a
                         constructive date of first use of January 25, 2012,
                         5,713,397 for “OFF-WHITE” for a variety of goods in
                                        i
  Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 3 of 14

                         Class 25, 5,710,328 for “OFF-WHITE C/O VIRGIL
                         ABLOH” for a variety of goods in Class 9, 5,572,836 for
                         “OFF-WHITE C/O VIRGIL ABLOH” for a variety of
                         goods in Class 25, 5, 710,287 for “OFF-WHITE C/O
                         VIRGIL ABLOH” for a variety of goods in Class 14,

                         5,150,712 for        for a variety of goods in Class 18

                         and 25, 5, 710,288 for          for a variety of goods in



                         Class 14, 5,307,806 for    for a variety of goods in Class


                         18 and 25, 5,835,552 for         for a variety of goods in


                         Class 9, 5,387,983 for          for a variety of goods in


                         Class 25, 5,445,222 for         for a variety of goods in


                         Class 25, 5,800414 for          for a variety of goods in

                         Class 9 and 25, 5,681,805 for       for a variety of goods


                         in Class 9 and 5,663,133 for             for a variety of
                         goods in Class 25

Off-White Applications U.S. Trademark Serial Application Nos.: 88/080,002 for

                              , for a variety of goods in Class 25 and 88/041,456


                         for        , for a variety of goods in Class 18 and Class
                         25
Off-White Marks          The marks covered by the Off-White Registrations and
                         the Off-White Applications
Counterfeit Products     Products bearing or used in connection with the Off-
                         White Marks, and/or products in packaging and/or
                         containing labels bearing the Off-White Marks, and/or
                         bearing or used in connection with marks that are
                         confusingly similar to the Off-White Marks and/or
                         products that are identical or confusingly similar to the
                         Off-White Products
Infringing Listings      Defendants’ listings for Counterfeit Products
                                         ii
  Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 4 of 14

User Accounts            Any and all websites and any and all accounts with online
                         marketplace platforms such as Wanelo, as well as any
                         and all as yet undiscovered accounts with additional
                         online marketplace platforms held by or associated with
                         Defendants, their respective officers, employees, agents,
                         servants and all persons in active concert or participation
                         with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants and
                         all persons in active concert or participation with any of
                         them operate storefronts to manufacture, import, export,
                         advertise, market, promote, distribute, display, offer for
                         sale, sell and/or otherwise deal in Counterfeit Products,
                         which are held by or associated with Defendants, their
                         respective officers, employees, agents, servants and all
                         persons in active concert or participation with any of
                         them
Defendants’ Assets       Any and all money, securities or other property or assets
                         of Defendants (whether said assets are located in the U.S.
                         or abroad)
Defendants’ Financial    Any and all financial accounts associated with or utilized
Accounts                 by any Defendants or any Defendants’ User Accounts or
                         Merchant Storefront(s) (whether said account is located
                         in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong
                         Global Solutions, Inc. (“PingPong”), Stripe Payments,
                         Inc. (“Stripe”) and other companies or agencies that
                         engage in the processing or transfer of money and/or real
                         or personal property of Defendants
Third Party Service      Online platforms, including, without limitation, those
Providers                owned and operated, directly or indirectly by Wanelo, as
                         well as any and all as yet undiscovered online
                         marketplace platforms and/or entities through which
                         Defendants, their respective officers, employees, agents,
                         servants and all persons in active concert or participation
                         with any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal in Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                       iii
         Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 5 of 14




       WHERAS, Plaintiff having moved ex parte on November 20, 2020 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order (“TRO”) granting Plaintiff’s Application on

November 23, 2020 and scheduling a show cause hearing on why a preliminary injunction should

not issue on December 14, 2020 at 1:00 p.m. (“Show Cause Hearing”);

       WHEREAS, on December 4, 2020, pursuant to the alternative methods of service

authorized by the TRO, Plaintiff served the Summons, Complaint, TRO and all papers filed in

support of the Application on each and every Defendant;

       WHEREAS, on December 14, 2020 at 1:00 p.m., Plaintiff appeared at the Show Cause

Hearing, however, no Defendants other than Animetees and Kickoff Shirts appeared.

                                                 ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65 and Section 34 of the Lanham Act.

       a) Accordingly, Defendants other than Animetees and Kickoff Shirts are hereby

           restrained and enjoined from engaging in any of the following acts or omissions

           pending the final hearing and determination of this action or until further order of the

           Court:

               i. manufacturing, importing, exporting, advertising, marketing, promoting,

                    distributing, displaying, offering for sale, selling and/or otherwise dealing in



                                                 1
Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 6 of 14




       Counterfeit Products or any other products bearing the Off-White Marks and/or

       marks that are confusingly similar to, identical to and constitute a counterfeiting

       and/or infringement of the Off-White Marks;

   ii. directly or indirectly infringing in any manner Plaintiff’s Off-White Marks;

   iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

       Off-White Marks to identify any goods or services not authorized by Plaintiff;

   iv. using Plaintiff’s Off-White Marks or any other marks that are confusingly

       similar to the Off-White Marks on or in connection with Defendants’

       manufacturing, importing, exporting, advertising, marketing, promoting,

       distributing, displaying, offering for sale, selling and/or otherwise dealing in

       Counterfeit Products;

    v. using any false designation of origin or false description, or engaging in any

       action which is likely to cause confusion, cause mistake and/or to deceive

       members of the trade and/or the public as to the affiliation, connection or

       association of any product manufactured, imported, exported, advertised,

       marketed, promoted, distributed, displayed, offered for sale or sold by

       Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

       any product manufactured, imported, exported, advertised, marketed,

       promoted, distributed, displayed, offered for sale or sold by Defendants and

       Defendants’ commercial activities and Plaintiff;

   vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

       disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

       computer files, data, business records, documents or any other records or



                                      2
  Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 7 of 14




            evidence relating to their User Accounts, Merchant Storefronts or Defendants’

            Assets and the manufacture, importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

            creating and/or utilizing any other platform, User Account, Merchant Storefront

            or any other means of importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products for the purposes of circumventing or otherwise avoiding the

            prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants’ Assets from or to Defendants’ Financial Accounts until

            further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,

            documents or any other records or evidence relating to the Defendants’ User



                                             3
     Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 8 of 14




               Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

               importation, exportation, advertising, marketing, promotion, distribution,

               display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

   c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

       engaging in any of the following acts or omissions pending the final hearing and

       determination of this action or until further order of the Court:

           i. providing services to Defendants other than Defendants Animetees and Kickoff

               Shirts, Defendants’ User Accounts and Defendants’ Merchant Storefronts,

               including, without limitation, continued operation of Defendants’ User

               Accounts and Merchant Storefronts;

           ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

               disposing of and/or dealing with any computer files, data, business records,

               documents or any other records or evidence relating to the Defendants’ User

               Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

               importation, exportation, advertising, marketing, promotion, distribution,

               display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 2(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in



                                              4
     Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 9 of 14




   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiff’s counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this

       Order, their respective officers, employees, agents, servants and attorneys and all

       persons in active concert or participation with any of them who receive actual notice of

       this Order shall produce all documents responsive to such requests within fourteen (14)

       days of service to Plaintiff’s counsel.

   c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions



                                             5
 Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 10 of 14




       who receive service of this Order shall provide Plaintiff’s counsel with all documents

       and records in their possession, custody or control (whether located in the U.S. or

       abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

       Merchant Storefronts, including, but not limited to, documents and records relating to:

  i.      account numbers;

 ii.      current account balances;

iii.      any and all identifying information for Defendants and Defendants' User Accounts,

          including names, addresses and contact information;

iv.       any and all account opening documents and records, including, but not limited to,

          account applications, signature cards, identification documents, and if a business

          entity, any and all business documents provided for the opening of each and every

          of Defendants’ Financial Accounts;

 v.       any and all deposits and withdrawal during the previous year from each and every

          of Defendants’ Financial Accounts and any and all supporting documentation,

          including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

          account statements;

vi.       any and all wire transfers into each and every of Defendants’ Financial Accounts

          during the previous year, including, but not limited to, documents sufficient to show

          the identity of the destination of the transferred funds, the identity of the

          beneficiary’s bank and the beneficiary’s account number;

vii.      any and all User Accounts and account details, including, without limitation,

          identifying information and account numbers for any and all User Accounts that

          Defendants have ever had and/or currently maintain;



                                            6
         Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 11 of 14




       viii.      the identities, location and contact information, including any and all e-mail

                  addresses, of Defendants, their respective officers, employees, agents, servants and

                  all persons in active concert or participation with any of them;

        ix.       the nature of Defendants’ businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants’ User Accounts, a full

                  accounting of Defendants’ sales history and listing history under such accounts,

                  and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

                  and

         x.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing one or more of the Off-White Marks and/or

                  marks that are confusingly similar to, identical to and constitute a counterfeiting

                  and/or infringement of the Off-White Marks.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

   Defendants’ Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants’ Merchant Storefronts that




                                                    7
     Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 12 of 14




              Defendants have ever had and/or currently maintain with the Third Party Service

              Providers;

     ii.      the identities, location and contact information, including any and all e-mail

              addresses of Defendants;

    iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

              for accepting payment and any and all financial information, including, but not

              limited to, information associated with Defendants’ User Accounts and

              Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

              and listing history under such accounts and Defendants’ Financial Accounts with

              any and all Financial Institutions associated with Defendants’ User Accounts and

              Defendants’ Merchant Storefronts; and

    iv.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

              promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

              Products, or any other products bearing the Off-White and/or marks that are

              confusingly similar to, identical to and constitute an infringement of the Off-White

              Marks.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

   a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

           NutStore, a large mail link created through Rmail.com or via website publication

           through   a     specific   page   dedicated   to   this   Lawsuit   accessible   through

           ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy



                                                 8
     Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 13 of 14




       of this Order, to Defendants’ e-mail addresses as identified pursuant to Paragraph V(C)

       of the TRO.

5. As sufficient cause has been shown, that such alternative service by electronic means

   ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:

       a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          PayPal will be able to download a PDF copy of this Order via electronic mail to EE

          Omaha Legal Specialist at EEOMALegalSpecialist@paypal.com;

       a) delivery of: (i) a true and correct copy of this Order via Federal Express to Wanelo

          at Wanelo, Inc. ATTN Claim Notification Agent, 548 Market Street #38767, San

          Francisco, CA 94104, (ii) a PDF copy of this Order, or (iii) a link to a secure website

          where Wanelo will be able to download a PDF copy of this Order via electronic

          mail to copyright@wanelo.com and to Matt Becker, counsel for Wanelo, at

          mbecker@fenwich.com;

       b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          Stripe Payments, Inc. will be able to download a PDF copy of this Order via

          electronic mail to Monder Khoury, counsel for Stripe, at mikehoury@dwt.com;

       a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

          to      Payoneer        Inc.’s      Customer        Service       Management          at



                                              9
        Case 1:20-cv-09772-RA Document 15 Filed 12/16/20 Page 14 of 14




              customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

              Inc., at Edward.Tulin@skadden.com; and

          b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

              PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

              via electronic mail to PingPong Global Solutions Inc.’s Legal Department at

              legal@pingpongx.com.

   7. Defendants are hereby given notice that they may be deemed to have actual notice of the

      terms of this Order and any act by them or anyone of them in violation of this Order may

      be considered and prosecuted as in contempt of this Court.

   8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

      of this case or until this Order is terminated.

   9. This Order shall remain in effect during the pendency of this action, or until further order

      of the Court.

   10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.

   11. This Order shall not apply to Defendants Animetees and Kickoff Shirts, to whom the

      Court’s prior TRO shall continue to apply for the time being.


SO ORDERED.

SIGNED this 16th day of December 2020,
New York, New York

                                                        _________________________________
                                                        HON. RONNIE ABRAMS
                                                        UNITED STATES DISTRICT JUDGE




                                                10
